Citation Nr: 1022168	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to February 12, 2007 for service-connected 
major depressive disorder, recurrent, with mood disorder 
(psychiatric disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent from February 12, 2007 through February 9, 2009 for 
service-connected psychiatric disability.

3.  Entitlement to an initial evaluation in excess of 30 
percent beginning February 10, 2009 for service-connected 
psychiatric disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1988 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which granted service connection for 
a mood disorder with depression as secondary to service-
connected hypothyroidism, in response to a September 2007 
Board decision, and assigned a 30 percent rating from April 
30, 2002 through February 11, 2007 and a 10 percent rating 
effective February 12, 2007.  A March 2009 rating decision 
granted a 30 percent rating effective February 10, 2009.  The 
Veteran continued his appeal for a higher rating.

Although a December 2009 statement of the case included the 
issue of entitlement to an effective date prior to February 
10, 2009 for an increased evaluation for service-connected 
psychiatric disability, this issue is actually covered by the 
increased rating issue listed on the title page.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to February 12, 2007, the manifestations of the 
service-connected psychiatric disability are shown to more 
nearly approximate that of occupational and social impairment 
with reduced reliability and productivity.  

2.  Between February 12, 2007 and February 9, 2009, the 
manifestations of the service-connected psychiatric 
disability are shown to more nearly approximate that of 
occupational and social impairment due to mild and transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during significant stress or with 
symptoms controlled by continuous medication.

3.  Beginning February 10, 2009, the manifestations of the 
service-connected psychiatric disability are shown to more 
nearly approximate that of occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 50 percent, but no higher, for service-connected 
psychiatric disability prior to February 12, 2007 have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2006).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for service-connected psychiatric 
disability from February 12, 2007 through February 9, 2009 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2008).

3.  The criteria for the assignment of an initial evaluation 
of 50 percent, but no higher, for service-connected 
psychiatric disability beginning February 10, 2009 have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  

The RO sent the Veteran a letter in September 2006 that 
informed her of the requirements needed to establish 
entitlement to service connection on a secondary basis.  
Service connection was subsequently granted for psychiatric 
disability by rating decision in October 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the July 
2008 Statement of the Case, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the September 
2006 letter informed the Veteran what evidence and 
information she was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional private evidence was subsequently added to the 
claims files after the VCAA letter.  

A March 2006 letter provided information concerning effective 
dates that could be assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric examination 
was conducted in February 2009.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of her claim.  All general due process considerations have 
been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks staged ratings higher than currently 
assigned for her service-connected psychiatric disability 
during the appeal period because the disability is more 
severe than currently rated.  No specific contentions have 
been provided.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran was originally granted service connection for 
psychiatric disability in an October 2007 rating decision and 
assigned a 30 percent rating from April 30, 2002 through 
February 11, 2007 and a 10 percent rating effective February 
12, 2007 under Diagnostic Code 9434.  The Veteran timely 
appealed.  A March 2009 rating decision granted a 30 percent 
rating effective February 10, 2009.  The Veteran continued 
her appeal.

Under the rating schedule, a 10 percent rating is assigned 
where there is occupational and social impairment due to mild 
and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 is assigned for transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) with no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

Private records for August 2003 reveal that the Veteran had 
depression and insomnia.

The Veteran complained on VA psychiatric evaluation in July 
2004 of fatigue, weight gain despite low appetite, insomnia, 
depression, frequent crying spells, forgetfulness, and angry 
outbursts.  It was noted that she was fully oriented.  The 
diagnoses were mood disorder due to hypothyroidism with major 
depressive episode, moderate to severe; and passive-dependent 
personality traits.  GAF was 55.  It was reported in July 
2004 that the Veteran had missed 4-5 months of work in the 
previous year due to depressive symptoms.

September and December reports from Neurological Associates 
of Hampton Roads reveal problems with headaches, depression, 
and sleep disturbance.

VA treatment records for March 2005 reveal that the Veteran 
said that she had been out of work for six weeks due to 
depression.  The assessments were dysthymia; major 
depression, recurrent, moderate to severe; and mood disorder 
secondary to hypothyroidism. 

VA treatment records for March 2006 reveal that the Veteran 
was oriented, her speech was coherent and relevant, and her 
thoughts were well organized.  She denied hallucinations or 
delusions, as well as suicidal and homicidal ideations; there 
was no psychosis.  Her mood was calmer with Celexa, with a 
full range of affect.  Insight and judgment were not 
impaired.  The assessments were dysthymia; major depression, 
recurrent, moderate to severe; and mood disorder secondary to 
hypothyroidism.

A VA psychiatric evaluation was conducted on February 12, 
2007, which included review of the claims files.  The 
examiner noted that the Veteran did not have panic attacks, 
suicidal or homicidal thoughts, or any problem with 
activities of daily living.  She had good impulse control and 
good hygiene.  Her immediate memory was mildly impaired.  The 
diagnosis was mood disorder due to general medical condition.  
The Veteran's GAF score was 65.  The examiner noted that 
there was total occupational and social impairment due to 
mental disorder signs and symptoms, including time missed 
from work, problematic relationships, and interactions with 
co-workers and supervisor.

According to a psychiatric review in July 2007, the Veteran 
was doing well on Lexapro; her mental condition was 
considered non-severe.

When seen by VA in January 2008, the Veteran had depression 
with lack of desire to do anything.  She had problems with 
concentration, insomnia, weight gain, and occasional feelings 
of hopelessness.  On mental status examination, the Veteran 
was described as well groomed and oriented.  There was no 
psychomotor disturbance, no suicidal or homicidal ideations, 
and no delusions or hallucinations.  Affect was mildly 
constricted.  Her thoughts were organized; her memory was 
intact; and her insight and judgment were adequate.  The 
diagnosis was mood disorder secondary to thyroid disease.  
Her GAF score was 60-65.  

The Veteran complained on QTC psychiatric evaluation for VA 
purposes on February 10, 2009 of insomnia, of feeling sick 
all the time, of intermittent passive suicidal ideations, of 
irritability, of outbursts of anger, of intermittent 
difficulty concentrating, of a lack of interest in 
activities, of social withdrawal, and of worry about the 
future.  She was having marital difficulties.  She worked 
part time as a bank teller.  She was not taking medications 
because she said they did not help; she had recently returned 
to outpatient therapy.  She had never been psychotic, 
homicidal, suicidal, manic, obsessive, or compulsive.  She 
was working on an Associate's Degree.  

On mental status evaluation in February 2009, the Veteran was 
well oriented, her memory was intact, she had a good fund of 
knowledge and abstracting ability, and her insight and 
judgment were considered good.  The diagnoses were major 
depressive disorder, recurrent, moderate; and mood disorder 
due to hypothyroidism with depressive features.  GAF was 55.  
It was noted that the severity of the Veteran's depression 
was significant enough to warrant a diagnosis of major 
depression as the primary diagnosis.  The Veteran was 
considered capable of working on a part-time basis from a 
mental health point of view; her capacity to handle stress 
was greatly diminished from previously.  She was considered 
unable to make executive-level decisions.

The above evidence reveals that psychiatric symptomatology 
more nearly approximate the criteria for a rating of 50 
percent both prior to February 12, 2007 and beginning 
February 10, 2009.  The Veteran's psychiatric disability was 
considered moderate to severe on evaluations in July 2004, 
March 2005, and March 2006.  It was reported in July 2004 
that the Veteran had missed 4-5 months of work in the 
previous year due to depressive symptoms; and she had been 
out of work for six weeks when seen in March 2005 due to 
depression.  GAF in July 2004 was 55.  When evaluated by VA 
on February 10, 2009, the Veteran's symptomatology included 
feeling bad all of the time, outbursts of anger, lack of 
interest in activities, and social withdrawal.  The 
examiner's impression in February 2009 was of a major 
depressive disorder, which was considered moderate; her GAF 
score was 55.  The severity of her depression was noted to be 
significant enough to warrant a diagnosis of major depression 
as the primary diagnosis, and it was noted that her capacity 
to handle stress had greatly diminished.  Consequently, the 
evidence more nearly approximates occupational and social 
impairment with reduced reliability and productivity before 
February 12, 2007 and beginning February 10, 2009.

A rating in excess of 50 percent is not warranted either 
prior to February 12, 2007 or beginning February 10, 2009 
because the evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The evidence on file indicates improvement in the Veteran's 
condition from examination in February 2007 until examination 
in February 2009.  When seen on February 12, 2007, the 
Veteran indicated she was not having any problem with 
activities of daily living.  Her GAF score had improved to 
65, which is considered indicative of mild symptoms.  
Although the examiner noted in February 2007 that there was 
total occupational and social impairment due to mental 
disorder signs and symptoms, including time missed from work, 
this comment is at odds with the other findings and does not 
appear to apply to the Veteran's condition beginning in 
February 2007, as the notations of loss of time from work 
were prior to February 2007 and additional loss of time from 
work was not noted in February 2007.  

Moreover, it was noted in July 2007 that the Veteran was 
doing well on Lexapro and that her mental condition was 
considered non-severe.  When examined in January 2008, the 
Veteran was reported to be well groomed and oriented with 
coherent speech, organized thoughts, and adequate insight and 
judgment.  Her affect was only mildly constricted.  Her GAF 
score was 60-65.  Consequently, the evidence from February 
12, 2007 through February 9, 2009 more nearly approximates 
mild and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 10 percent from February 12, 2007 
through February 9, 2009 for service-connected psychiatric 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating of 50 percent for psychiatric disability 
prior to February 12, 2007 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 

An initial rating in excess of 10 percent for psychiatric 
disability from February 12, 2007 through February 9, 2009 is 
denied.

An initial rating of 50 percent for psychiatric disability 
beginning February 10, 2009 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 





REMAND

With respect to the Veteran's claim for TDIU, the Board notes 
the Veteran was sent a VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability, in 
January 2009 that was never returned.  The Veteran said at 
her February 2009 psychiatric evaluation for VA purposes that 
she had retired from the United States Postal Service in 2007 
due to depression and had been working 25 hours a week as a 
bank teller since September 2007.  "Marginal" employment is 
not considered substantially gainful employment.  See 
38 C.F.R. § 4.16(a) (2009).  It is unclear from the record 
whether the Veteran's employment is more than marginal.

Although she hoped to complete her two year Associate's 
Degree during the current semester in 2009, there is no 
subsequent information on file on whether she was able to 
obtain her degree.  Moreover, the examiner in February 2009 
said that the Veteran was capable of working on a part-time 
basis from a mental health point of view but that her 
capacity to handle stress was greatly diminished from 
previously.  The Board finds that it is unclear from the 
February 2009 findings if the Veteran is incapable of 
substantially gainful employment in keeping with her 
educational background and work experience under 38 C.F.R. 
§ 4.16(a) (2009).

Consequently, the Board finds that additional development is 
needed on this issue prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran 
provide the names, addresses, and dates 
of treatment of all health care 
providers, both VA and non-VA, who have 
treated her for hypothyroidism or a 
psychiatric disorder since February 2009, 
which is the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The Veteran will again be requested 
by the RO to fill out and return to VA a 
current VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

3.  The Veteran will also be requested 
to provide a written statement on any 
current part-time employment, to 
include weekly hours worked and weekly 
salary.

4.  After the above has been completed, 
the RO will have an appropriate health 
care provider(s) review the claims 
files and provide an opinion, based on 
the objective evidence on file, on 
whether the Veteran's service-connected 
hypothyroidism and psychiatric 
disability are severe enough to prevent 
her from gainful employment.  The 
health care provider(s) must 
acknowledge receipt and review of the 
claims files in any report generated as 
a result of this remand.  In all 
conclusions, the opinion(s) must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  If the health care 
provider(s) is unable to render an 
opinion without resort to speculation, 
this should be noted and explained.  If 
the above health care provider(s) 
determine that an examination(s) is 
needed prior to rendering an opinion, 
an appropriate examination should be 
conducted and the written results of 
the examination(s) added to the claims 
files.  The report prepared must be 
typed.  

5.  After the above, the RO will review 
the claims files and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for TDIU.  
If the benefit sought on appeal remains 
denied, the Veteran and her attorney 
should be provided a supplemental 
statement of the case ("SSOC").  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


